

117 S1121 IS: PFAS Registry Act of 2021
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1121IN THE SENATE OF THE UNITED STATESApril 14, 2021Mrs. Shaheen (for herself, Mr. Rounds, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to establish and maintain a registry for certain individuals who may have been exposed to per- and polyfluoroalkyl substances due to the environmental release of aqueous film-forming foam on military installations.1.Short titleThis Act may be cited as the PFAS Registry Act of 2021.2.Registry of individuals exposed to per- and polyfluoroalkyl substances on military installations(a)Establishment of registry(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—(A)establish and maintain a registry for eligible individuals who may have been exposed to per- and polyfluoroalkyl substances (in this section referred to as PFAS) due to the environmental release of aqueous film-forming foam (in this section referred to as AFFF) on military installations to meet the requirements of military specification MIL–F–24385F;(B)include any information in such registry that the Secretary of Veterans Affairs determines necessary to ascertain and monitor the health effects of the exposure of members of the Armed Forces to PFAS associated with AFFF;(C)develop a public information campaign to inform eligible individuals about the registry, including how to register and the benefits of registering; and(D)periodically notify eligible individuals of significant developments in the study and treatment of conditions associated with exposure to PFAS.(2)CoordinationThe Secretary of Veterans Affairs shall coordinate with the Secretary of Defense in carrying out paragraph (1).(b)Reports(1)Initial reportNot later than two years after the date on which the registry under subsection (a) is established, the Secretary of Veterans Affairs shall submit to Congress an initial report containing the following:(A)An assessment of the effectiveness of actions taken by the Secretary of Veterans Affairs and the Secretary of Defense to collect and maintain information on the health effects of exposure to PFAS.(B)Recommendations to improve the collection and maintenance of such information.(C)Using established and previously published epidemiological studies, recommendations regarding the most effective and prudent means of addressing the medical needs of eligible individuals with respect to exposure to PFAS.(2)Follow-up reportNot later than five years after submitting the initial report under paragraph (1), the Secretary of Veterans Affairs shall submit to Congress a follow-up report containing the following:(A)An update to the initial report submitted under paragraph (1).(B)An assessment of whether and to what degree the content of the registry established under subsection (a) is current and scientifically up-to-date.(3)Independent scientific organizationThe Secretary of Veterans Affairs shall enter into an agreement with an independent scientific organization to prepare the reports under paragraphs (1) and (2).(c)Recommendations for additional exposures To be includedNot later than five years after the date of the enactment of this Act, and every five years thereafter, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Administrator of the Environmental Protection Agency, shall submit to Congress recommendations for additional chemicals with respect to which individuals exposed to such chemicals should be included in the registry established under subsection (a).(d)Eligible individual definedIn this section, the term eligible individual means any individual who, on or after a date specified by the Secretary of Veterans Affairs through regulations, served or is serving in the Armed Forces at a military installation where AFFF was used or at another location of the Department of Defense where AFFF was used.